

HARLEY-DAVIDSON, INC.
EXECUTIVE SEVERANCE PLAN
1.Establishment of Plan. Harley-Davidson, Inc. has established the
Harley-Davidson, Inc. Executive Severance Plan to provide financial assistance
through severance payments and other benefits to Executives whose employment
with the HDI Group is terminated in a Covered Termination. This Plan is
generally effective as of September 1, 2013; provided that the Plan shall become
effective with respect to an Executive who on September 1, 2013 is covered under
an executed Severance Benefits Agreement only if the Executive, prior to January
1, 2014 (or such later date authorized by the Plan Administrator), has agreed,
in a form and in substance acceptable to the Company, to cancellation of his or
her Severance Benefits Agreement.
2.    Definitions. As used in this Plan, the following terms shall have the
respective meanings set forth below, and, when the meaning is intended, the
initial letter of the word is capitalized.
(a)    “Cause” means:
(i)    The conviction of Executive of a felony or a crime involving moral
turpitude, theft or fraud; or
(ii)    Executive’s refusal to perform duties as directed in good faith by
Executive’s supervisor, which failure is not cured within ten (10) days after
written notice thereof from the HDI Group to Executive; or
(iii)    Executive’s engaging in sexual harassment or any act involving theft or
fraud with respect to an HDI Group Employer, as determined by the Chief
Executive Officer of the Company; or
(iv)    Executive’s reckless conduct or willful misconduct which results in
substantial harm (in relation to Executive’s annual compensation), as determined
by the Chief Executive Officer of the Company, whether financial, reputational
or otherwise, to the HDI Group.
(b)    “COBRA” means the provisions regarding healthcare continuation coverage
set forth in Section 601 et seq. of ERISA and Code Section 4980B.
(c)    “Code” means the Internal Revenue Code of 1986 and the rulings and
regulations promulgated pursuant thereto, all as amended and in effect from time
to time.
(d)    “Committee” means the Human Resources Committee of the Board of Directors
of the Company.




--------------------------------------------------------------------------------



(e)    “Company” means Harley-Davidson, Inc., a Wisconsin Company, or any
successor thereto.
(f)    “Covered Termination” means the involuntary termination of an Executive’s
employment with the HDI Group other than (i) for Cause, or (ii) as a result of
the death or Disability of the Executive. Notwithstanding the foregoing, the
transfer of an Executive’s employment within the HDI Group shall not be a
Covered Termination.
(g)    “Date of Termination” means the date an Executive’s employment with the
HDI Group terminates in a Covered Termination, which date shall not be less than
twenty-five (25) days after the date on which notice of termination is delivered
to Executive.
(h)    “Disability” has the meaning ascribed under the long-term disability
insurance policy then provided or made available to the Executive by or through
the HDI Group. If there is no such policy or such term is not defined therein,
then “Disability” shall mean the Executive’s incapacity due to physical or
mental illness causing the Executive to be absent from the full-time performance
of his or her duties with the HDI Group Employer for at least sixty (60)
consecutive days.
(i)    “ERISA” means the Employee Retirement Income Security Act of 1974 and the
rulings and regulations promulgated pursuant thereto, all as amended and in
effect from time to time.
(j)    “Executive” means a person who, on such person’s Date of Termination, is
classified by any member of the HDI Group as a common-law employee in salary
band S 80 or above (or any successor to such salary bands).
(k)    “HDI Group” means the Company and its direct or indirect subsidiaries;
provided that for purposes of Section 2(p), the term “HDI Group” means the
Company and each other corporation, trade or business that, with the Company,
constitutes a controlled group of corporations or group of trades or businesses
under common control within the meaning of Code Sections 414(b) or (c), applied
by substituting “at least 50 percent” for “at least 80 percent” each place it
appears.
(l)    “HDI Group Employer” means the member of the HDI Group that employed the
Executive immediately prior to the Covered Termination.
(m)    “Monthly Base Salary” means the amount of the Executive’s average monthly
base salary during either (i) if Executive has been employed by the HDI Group
for twelve (12) or more consecutive months immediately prior to the Executive’s
Date of Termination, the twelve (12) consecutive months immediately prior to the
Executive’s Date of Termination, or (ii) if the Executive has been employed by
the HDI Group for less than twelve (12) consecutive months immediately prior to
the Executive’s Date of Termination, the consecutive months of Executive’s
employment with HDI Group immediately prior to the Date of Termination.

2



--------------------------------------------------------------------------------



(n)     “Plan” means the Harley-Davidson, Inc. Executive Severance Plan, as set
forth in this document, together with any amendments that may be adopted from
time to time.
(o)    “Plan Administrator” means the Committee or the Company with respect to
the matters delegated to the Company pursuant to Section 8 of the Plan.
(p)    “Separation from Service” means the date on which an Executive separates
from service (within the meaning of Code Section 409A) from the HDI Group. A
Separation from Service occurs when the HDI Group and the Executive reasonably
anticipate that no further services will be performed by the Executive for the
HDI Group after that date or that the level of bona fide services the Executive
will perform after such date as an employee of the HDI Group will permanently
decrease to no more than 20% of the average level of bona fide services
performed by the Executive (whether as an employee or independent contractor)
for the HDI Group over the immediately preceding thirty-six (36) month period
(or, if the Executive has not provided services for the HDI Group for the
entirety of the immediately preceding thirty-six (36) month period, over such
lesser period during which the Executive actually provided services). An
Executive is not considered to have incurred a Separation from Service if the
Executive is absent from active employment due to military leave, sick leave or
other bona fide reason if the period of such leave does not exceed the greater
of (i) six (6) months, or (ii) the period during which the Executive’s right to
reemployment by the HDI Group is provided either by statute or by contract;
provided that if the leave of absence is due to a medically determinable
physical or mental impairment that can be expected to result in death or last
for a continuous period of not less than six (6) months, where such impairment
causes the Executive to be unable to perform the duties of his or her position
of employment or any substantially similar position of employment, the maximum
leave period under clause (i) may be extended by up to twenty-three (23)
additional months without causing the Executive to have incurred a Separation
from Service.
(q)    “Severance Benefits” means the Severance Payment and any other benefit
payable or that may be provided pursuant to this Plan.
(r)    “Severance Payment” means the lump sum cash payment made to an Executive
pursuant to Section 4(a) of this Plan.
(s)    “Stock Plans” means the Harley-Davidson, Inc. 2009 Incentive Stock Plan,
the Harley-Davidson, Inc. 2004 Incentive Stock Plan, the Harley-Davidson, Inc.
1995 Stock Option Plan, and any other existing or future plans for the issuance
of stock options, stock appreciation rights, restricted stock, restricted stock
units, performance shares or similar equity-based awards.

3



--------------------------------------------------------------------------------



3.    Eligibility for Severance Benefits.
(a)    Core Eligibility Conditions. An Executive shall be entitled to Severance
Benefits if each of the following conditions is satisfied:
(i)    The Executive incurs a Covered Termination;
(ii)    The Executive, on his or her Date of Termination, is classified by a
member of the HDI Group as a common-law employee in salary band S 80 or above
(or any successor to such salary bands);
(iii)    During the twenty-one (21) day period following the Executive’s Date of
Termination, or within such longer period required by law as a condition of the
Executive providing a valid release and waiver of age discrimination claims
(collectively, the “Release Period”), the Executive executes (and does not
revoke during any permitted revocation period) a release and waiver, in a form
and in substance acceptable to the Company, of any and all claims that the
Executive has or may have against the HDI Group (and its past or present
executives, directors, officers, employees, successors, executors, assigns or
representatives) arising out of the Executive’s employment or termination of
employment (the “Claims”), including, but not limited to any and all claims
arising out of contract (written, oral, or implied in laws or in fact), tort
(including negligent and intentional acts), or state, federal or local laws
(including discrimination on any basis whatsoever);
(iv)    The Executive executes (or, in the case of an agreement or agreements
that the Executive previously executed, reaffirms), in a form and in substance
acceptable to the Company, a confidentiality agreement, an agreement regarding
non-solicitation of other employees, and a non-compete agreement in favor of the
HDI Group; and
(v)    The Executive is not entitled to severance, termination or similar
benefits pursuant to the terms of an individual agreement in effect between the
Executive and any member of the HDI Group.
(b)    On-Going Eligibility Requirements. If the Executive satisfies the core
eligibility requirements in Section 3(a) but subsequently takes any action that
the Company reasonably determines violates the terms of one or more of the
agreements specified in Section 3(a)(iv), the HDI Group, in its sole discretion,
may discontinue any Severance Benefits, in addition to whatever other remedies
may be available to the HDI Group with respect to breach of one or more of the
agreements.
4.    Severance Benefits. An Executive who is entitled to Severance Benefits in
accordance with Section 3 shall receive the following benefits:
(a)    Lump Sum Severance Payment.

4



--------------------------------------------------------------------------------



The Executive will receive a lump sum cash payment, based upon the Executive’s
salary band immediately prior to the Executive’s Date of Termination, as
determined in accordance with the following schedule:
Salary Band
Severance Payment
S 90 Executive Leadership Team and Above
24x Monthly Base Salary
S 93 Senior Vice President-Non Executive Leadership Team
18x Monthly Base Salary
All S 80 & S 90’s who are not members of the Executive Leadership Team
12x Monthly Base Salary

The lump sum payment will be paid within two and one half (2 ½) months following
the last day of the month in which occurs the Executive’s Date of Termination.
(b)    Prorated Annual Incentive Plans Payment. The Executive will be entitled
to receive a pro-rated payment under the Harley-Davidson, Inc. Employee
Incentive Plan (annual plan) or the Harley-Davidson, Inc. Senior Executive
Incentive Plan (annual plan), whichever is applicable to the Executive for the
performance period in which occurs the Executive’s Date of Termination,
calculated as follows:
(i)    For an Executive participating in the Harley-Davidson, Inc. Employee
Incentive Plan, the pro-rata payment for the Executive shall equal (A) the
percentage (based on actual performance results for the full performance period
determined following the conclusion of the performance period) that would have
been applicable to the Executive with respect to any financial performance goal
under the Harley-Davidson, Inc. Employee Incentive Plan if the Executive’s
employment had continued through the last day of the performance period (taking
into account maximum plan payment limits and any exercise of the Committee’s
retained discretion to reduce the amount of the payout to the extent that such
discretion is uniformly applied by the Committee with respect to similarly
situated participants in the Harley-Davidson, Inc. Employee Incentive Plan as a
group, multiplied by (B) the base salary actually paid to the Executive during
the portion of the performance period (and prior to the Date of Termination)
during which the Executive was employed in an eligible employment position by
any member of the HDI Group. No amount shall be payable with respect to any
component of the Harley-Davidson, Inc. Employee Incentive Plan that is based on
subjective performance criteria.
(ii)     For an Executive in the Harley-Davidson, Inc. Senior Executive
Incentive Plan, the pro-rata payment for the Executive shall equal the lesser of
(A) the portion of the performance pool that has been allocated to the Executive
for the performance period (taking into account maximum plan payment limits and
any exercise of the Committee’s retained discretion to reduce the amount of the

5



--------------------------------------------------------------------------------



payout to the extent that such discretion is uniformly applied by the Committee
with respect to the participants in the Harley-Davidson, Inc. Senior Executive
Incentive Plan as a group, but without regard to the Committee’s retained
discretion to reduce the amount of the payout on an individualized basis)
multiplied by a fraction, the numerator of which is the number of complete
months of employment completed by the Executive during the performance period
and the denominator of which is the total number of months in the performance
period, or (B) the product obtained when the payout percentage (based on actual
performance results for the full performance period determined following the
conclusion of the performance period) that would have been applicable to the
Executive with respect to the Financial STIP component of the Harley-Davidson,
Inc. Senior Executive Incentive Plan if the Executive’s employment had continued
through the last day of the performance period (calculated by taking into
account maximum plan payment limits and any exercise of the Committee’s retained
discretion to reduce the amount of the payout to the extent that such discretion
is uniformly applied by the Committee with respect to the participants in the
Financial STIP component of the Harley-Davidson, Inc. Senior Executive Incentive
Plan as a group, but without regard to the Committee’s retained discretion to
reduce the amount of the payout on an individualized basis), is multiplied by
the base salary actually paid to the Executive during the portion of the
performance period (and prior to the Date of Termination) during which the
Executive was employed in an eligible employment position by any member of the
HDI Group. No amount shall be payable with respect to any component of the
Harley-Davidson, Inc. Senior Executive Incentive Plan that is based on
subjective performance criteria.
The prorated payment under this Section 4(b) will be made at the same time that
similar such payments are made to active employees, but in no event later than
two and one-half (2 ½) months following the close of the year in which occurs
the Executive’s Date of Termination.
The prorated payout applies only to the annual incentive programs designated
above. The Plan does not provide for special vesting or payout rules for
long-term cash awards or awards made pursuant to the Stock Plans.
(c)    Continued Eligibility for Medical, Dental, Vision and Life
Insurance/Death Benefit Plans. For the eighteen (18) month period from the
Executive’s Date of Termination, (i) the HDI Group Employer shall make available
to the Executive (and the Executive’s eligible dependents) coverage under the
HDI Group Employer’s medical, dental and vision plans, and (ii) the HDI Group
Employer will make available to the Executive coverage under the HDI Group
Employer’s life insurance/death benefit (but not short or long term disability
or other benefit) plans. Coverage shall be made available on the same terms as
such plans are made available to the HDI Group Employer’s salaried employees
generally; provided that the Executive may have taxable income, in accordance
with applicable Code requirements, with respect to the continued coverage,

6



--------------------------------------------------------------------------------



and provided further that any period for which medical, dental and vision
benefits are provided under this Section 4(c) shall be credited against (reduce)
the maximum period of continuation coverage that the Executive (or qualified
beneficiary of the Executive) is permitted to elect in accordance with COBRA, or
any successor provision thereto. Notwithstanding the foregoing, if the provision
of any medical, dental or vision coverage or benefits under a fully insured plan
would subject the HDI Group to an excise tax, then this Section 4(c) shall cease
to apply and the parties shall negotiate in good faith to determine an
alternative method of providing comparable benefits to the Executive.
(d)    Death of the Executive. If the Executive dies prior to the payments of
amounts due to the Executive under this Plan, then any amounts that otherwise
would have been paid to the Executive will be paid to the Executive’s estate.
(e)    No Duplication of Benefits. Except as otherwise expressly provided
pursuant to this Plan, this Plan shall be construed and administered in a manner
which avoids duplication of compensation and benefits which may be provided
under any other plan, program, contract, policy, or other individual agreement
or arrangement. In the event an Executive is covered, as of his or her Date of
Termination, by any other plan, program, contract, policy, or individual
agreement or arrangement, that may duplicate the payments or benefits provided
for in this Section 4, the Company or HDI Group Employer may reduce or eliminate
benefits provided for under this Plan to the extent of the duplication.
(f)    No Effect on Other Benefits. Other than Severance Benefits, which are
governed by this Plan, this Plan does not abrogate (or enlarge) any of the usual
entitlements which an Executive has or will have, first, while a regular
employee, and subsequently, after termination, and thus, such Executive shall be
entitled to receive all (but only such) benefits payable to him or her under
each and every qualified plan, welfare plan, and any other plan, program,
contract, or practice relating to benefits and deriving from his or her
employment with the HDI Group, including, without limitation, benefits payable
pursuant to the Stock Plans and applicable agreements thereunder (if applicable
to the Executive), pension (if applicable to the Executive), pension restoration
(if applicable to the Executive), 401(k), payment in lieu of post-retirement
life insurance (insurance allowance program), and deferred compensation, but in
each case solely in accordance with the terms and provisions of the applicable
plan, program, contract or practice.
5.    Code Section 409A. This Section 5 addresses the application of Code
Section 409A to the Severance Benefits provided under the Plan.
(a)    The Severance Payment under Section 4(a) and the prorated bonus under
Section 4(b) are intended to constitute “short term deferrals” that are exempt
from Code Section 409A in accordance with Section 1.409A-1(b)(4) of the Income
Tax Regulations (or any successor thereto). However, and notwithstanding any
provision in this Plan to the contrary, if the Severance Payment or any other
Severance Benefit is determined to be subject to the mandatory delay rule of
Code Section 409A(a)(2)(B)(i), payment of such

7



--------------------------------------------------------------------------------



benefit shall be delayed for such period of time as may be necessary to meet the
requirements of the Code. Subject to earlier payment in the event of the
Executive’s death, the delayed payment amount shall be paid to the Executive, in
a single sum cash payment, on the later of (i) the date on which payment would
otherwise be made under this Plan, or (ii) the date which is six (6) months
following the Executive’s Separation from Service.
(b)    The medical, dental and vision continuation under Section 4(c) is
intended to be exempt from Section 409A in accordance with Section
1.409A-1(b)(9)(v)(B) of the Income Tax Regulations (or any successor thereto).
(c)     Any payment which is deferred following the Executive’s Separation from
Service to comply with Code Section 409A(a)(2)(B)(i) shall, when paid, include
interest, calculated at the reference rate or the prime rate, as the case may
be, of US Bank Milwaukee, Wisconsin, as such rate is in effect from time to time
during the period beginning on the last date on which the amount would otherwise
have been paid to the date on which payment is actually made.
(d)    The Executive’s termination of employment does not affect any deferral or
distribution elections that an Executive may have in place with respect to the
deferral or payment of any benefits that are subject to Code Section 409A, and
deferral or payment of such amounts will be made pursuant to the terms of the
applicable plan or program under which such deferral or distribution election
was made.
(e)    To the extent any provision of this Plan or any omission from this Plan
would (absent this provision) cause amounts to be includable in income under
Code Section 409A(a)(1), this Plan shall be deemed amended to the extent
necessary to comply with the requirements of Code Section 409A; provided,
however, that this provision shall not apply and shall not be construed to amend
any provision of this Plan to the extent this provision or any amendment
required thereby would itself cause any amounts to be includable in income under
Code Section 409A(a)(1).
6.    Payment Limitation.
(a)    Notwithstanding any other provision of this Plan, with respect to any
Executive who the Plan Administrator, in its discretion, determines to be a
“disqualified individual” for purposes of Code Sections 280G and 4999, if any
portion of the payments or benefits under this Plan, or under any other
agreement with or plan of the HDI Group (in the aggregate, the “Total
Payments”), would constitute an “excess parachute payment” that is subject to
the tax imposed by Code Section 4999, then the Total Payments to be made to the
Executive shall be reduced such that the value of the aggregate Total Payments
that the Executive is entitled to receive shall be One Dollar ($1) less than the
maximum amount which the Executive may receive without becoming subject to the
tax imposed by Code Section 4999; provided that the foregoing reduction in the
amount of Total Payments shall not apply if the after-tax value to the Executive
of the Total Payments prior to reduction in accordance with this subsection (a)
(including the tax

8



--------------------------------------------------------------------------------



imposed by Code Section 4999) is greater than one hundred ten percent (110%) of
the after-tax value to the Executive if the Total Payments are reduced in
accordance with this subsection (a).
(b)    For purposes of this Section, the terms “excess parachute payment” and
“parachute payments” shall have the meanings assigned to them in Code Section
280G, and such “parachute payments” shall be valued as provided therein. Present
value shall be calculated in accordance with Code Section 280G(d)(4). The
Executive and the HDI Group Employer, at the HDI Group Employer’s expense, shall
obtain the opinion (which need not be unqualified) of nationally recognized tax
counsel (“National Tax Counsel”) selected by the HDI Group Employer’s
independent auditors and acceptable to the Executive, which opinion sets forth:
(i)    the amount of the Base Period Income,
(ii)    the amount and present value of the Total Payments,
(iii)    the amount and present value of any excess parachute payments
determined without regard to the limitations of this Section 6,
(iv)    the after-tax value of the Total Payments if the reduction in Total
Payments contemplated under subsection (a) of this Section 6 did not apply, and
(v)    the after-tax value of the Total Payments taking into account the
reduction in Total Payments contemplated under subsection (a) of this Section 6.
(c)    The term “Base Period Income” means an amount equal to the Executive’s
“annualized included compensation for the base period” as defined in Code
Section 280G(d)(1) (or any successor provision). For purposes of such opinion of
National Tax Counsel, the value of any noncash benefits or any deferred payment
or benefit shall be determined by the HDI Group Employer’s independent auditors
in accordance with the principles of Code Sections 280G(d)(3) and (4), which
determination shall be evidenced in a certificate of such auditors addressed to
the HDI Group Employer and the Executive. For purposes of determining the
after-tax value of the Total Payments, the Executive shall be deemed to pay
federal income taxes and employment taxes at the highest stated rate of federal
income and employment taxation on the date on which the determination is being
made and state and local income taxes at the highest stated rates of taxation in
the state and locality of the Executive’s domicile for income tax purposes on
the date on which the determination is being made, net of the maximum reduction
in federal income taxes that may be obtained from deduction of such state and
local taxes. The opinion of National Tax Counsel shall be dated as of the date
of the Executive’s Covered Termination and addressed to the HDI Group Employer
and the Executive and shall be binding upon the HDI Group Employer and the
Executive. If such opinion determines that there would be an excess parachute
payment (and that the after-tax value of the Total Payments if the reduction in
the Total Payments contemplated under subsection (a) of this Section 6 did not
apply is not greater than one hundred ten percent (110%) of the after-tax value
of the

9



--------------------------------------------------------------------------------



Total Payments taking into account the reduction contemplated under subsection
(a) of this Section 6), then the payments and benefits hereunder or any other
payment or benefit determined by such counsel to be included in the Total
Payments shall be reduced or eliminated so that under the bases of calculations
set forth in such opinion there will be no excess parachute payment. If such
National Tax Counsel so requests in connection with its opinion, the Executive
and the HDI Group Employer shall obtain, at the HDI Group Employer’s expense,
and the National Tax Counsel may rely on in providing the opinion, the advice of
a firm of recognized executive compensation consultants as to the reasonableness
of any item of compensation to be received by the Executive. If the provisions
of Code Sections 280G and 4999 are repealed without succession, then this
Section 6 shall be of no further force or effect.
7.    Other Termination. In the event the Executive’s employment terminates
other than pursuant to a Covered Termination, including, without limitation, a
termination for Cause, termination by reason of the Executive’s death,
Disability or a voluntary retirement or termination by the Executive, the
Executive shall be entitled to no benefits or rights under this Plan.
Notwithstanding anything herein to the contrary, an otherwise involuntary
termination of the Executive’s employment will not be treated as a voluntary
termination or as a voluntary retirement solely because the Executive’s
termination is characterized as a voluntary resignation or retirement in
connection with any public announcement concerning the Executive’s departure or
because the Executive receives retirement benefits.
8.    Plan Administration. The Committee shall be the fiduciary for this Plan
and, as such, shall have full and discretionary responsibility and authority to
interpret, control and administer this Plan and to determine eligibility for and
the amount of benefits pursuant to this Plan, including the power to amend this
Plan as provided in Section 11, the power to promulgate rules of Plan
administration, the power to investigate and settle any disputes as to rights or
benefits arising under this Plan, the power to appoint agents, accountants and
consultants, the power to delegate the Committee’s duties, and the power to make
such other decisions or take such other actions as the Committee, in its sole
discretion, deems necessary or advisable to aid in the proper administration of
this Plan. Actions and determinations by the Committee (or its delegate) shall
be final, binding and conclusive for all purposes of this Plan unless determined
by a court of competent jurisdiction to be arbitrary and capricious. The
Committee has delegated to the Company, acting through its authorized executives
and other employees, the power to administer the day-to-day operations of this
Plan, including without limitation the calculation of benefits payable under
this Plan.
9.    Required Tender Back of Benefits. If the Executive has or claims or have
any Claims (as defined in Section 3), Executive may elect to assert such Claims.
If, however, Executive does formally assert one or more Claims in a writing
submitted to the HDI Group, or in a writing submitted to or filed with an
appropriate body to determine such Claims, for the legal enforcement of such
Claims, such writing shall constitute an irrevocable waiver and disclaimer of
the Executive’s benefits and rights under this Plan. Further, If the Executive
has received benefits under the Plan for a Covered Termination and thereafter
asserts any Claims (as defined in Section 3), other than an ERISA appeal
pursuant to Section 10 below, the Executive

10



--------------------------------------------------------------------------------



shall, notwithstanding any other plan or agreement to the contrary, return to
the HDI Group all benefits received under this Plan. If for any reason Executive
cannot legally be compelled to return such benefits, the HDI Group shall be
given, to the maximum extent allowed by law, credit for all amounts received by
Executive under the Plan against amounts otherwise due to Executive arising out
of any such Claims. Notwithstanding the foregoing, this Section 9 shall not be
construed to limit or otherwise modify the terms of any release executed by
Executive pursuant to Section 3 or otherwise.
10.    ERISA Appeal Procedure.
(a)    This Section 10 applies only in the limited circumstances in which an
Executive has been determined either (i) to not satisfy the requirements for
Severance Benefits set forth in Section 3 and the Executive believes that he or
she is entitled to Severance Benefits under the Plan, or (ii) to be entitled to
Severance Benefits in accordance with the rules set forth in Section 3 but the
Executive believes that the amount of Severance Benefits received is less than
the amount of benefits provided under the Plan.
(b)    An appeal may be filed within ninety (90) days after the Executive’s Date
of Termination, and must set forth the benefits claimed and the reason
therefor.  The Committee will notify the Executive of its decision within ninety
(90) days of receipt of the appeal.  If special circumstances require an
extension of time (not to exceed an additional ninety (90) days) for processing
the appeal, the Plan Administrator will notify the Executive in writing of the
extension prior to the expiration of the initial ninety (90) day period. If the
Plan Administrator denies the claim, in whole or in part, such denial notice
shall include all information required by law.
(c)    Within sixty (60) days of notice of a denied appeal, the Executive may
file a request for additional review. Upon request and free of charge, the Plan
Administrator shall provide the Executive with reasonable access to, and copies
of, all documents, records and other information relevant to the Executive’s
request.  If the Executive timely requests further review, the Plan
Administrator will again review all of the comments, documents, records and
other information submitted by the Executive, will render its final decision and
provide this decision to the Executive within sixty (60) days of its receipt of
the request for review.  If special circumstances require an extension of time
(not to exceed an additional sixty (60) days) for processing the review, the
Plan Administrator will notify the Executive in writing of the extension prior
to the expiration of the initial sixty (60) day period. If the Plan
Administrator denies the claim, in whole or in part, such denial notice will
include the information required by law. 
(d)     Any person claiming entitlement to a benefit under this Plan must
exhaust the appeal and review procedures described above prior to pursuing any
other remedy.  Any suit or legal action initiated by or on behalf of the
Executive or other person claiming entitlement to a benefit under this Plan must
be brought no later than one (1) year following the Plan Administrator’s final
decision under subsection (c) above.  This (1) one year limitation period on
suits for benefits applies in any forum where the

11



--------------------------------------------------------------------------------



Executive or other person claiming entitlement to a benefit under this Plan (or
any other person on behalf of the Executive or such person) initiates such suit
or legal action.
11.    Amendment and Termination. The Company, by action of the Committee,
reserves the right to amend this Plan from time to time or to terminate this
Plan; provided, however, that no such amendment or termination shall reduce the
amount of Severance Benefits payable to any Executive whose Date of Termination
has already occurred. In addition, the Vice President – General Counsel of the
Company may amend or modify the terms of this Plan to the extent necessary or
advisable to comply with or obtain the benefits of or advantages under the
provisions of applicable law, regulations or rulings or requirements (including,
without limitation, any amendment necessary to comply with or secure an
exemption from Code Section 409A).
12.    Plan Document Controls. This document is the official plan document for
this Plan. In the event of any conflict between this document and any other
document, instrument, or communication describing the policies or procedures
with respect to Severance Benefits, the terms of this document are controlling.
13.    Plan Not a Guarantee of Employment. Nothing in this Plan shall be
construed to prevent the HDI Group Employer from terminating the Executive’s
employment either for Cause or without Cause.
14.    Plan Funding. No Executive or beneficiary thereof shall acquire by reason
of this Plan any right in or title to any assets, funds, or property of the HDI
Group. Any Severance Benefits that become payable or will be provided under this
Plan are unfunded obligations of the applicable HDI Group Employer, and shall be
paid from the general assets of such entity. No past or present executive,
employee, officer, director, executor, assign, representative, or agent of the
HDI Group guarantees in any manner the payment or provision of any Severance
Benefits.
15.    Governing Law. This Plan shall be governed by and construed in accordance
with ERISA, and to the extent not preempted thereby, by the laws of the State of
Wisconsin, without regard to conflict of law principles.
16.    Venue. As a condition of becoming a participant in and potentially
receiving benefits under this Plan, the Executive consents and agrees that in
the event of any dispute arising from or in connection with this Plan, the
Executive consents and agrees to in personam jurisdiction and to venue
exclusively in either the Circuit Court for Milwaukee County, Wisconsin, or the
United States District Court for the Eastern District of Wisconsin, located in
Milwaukee, Wisconsin.
17.    No Requirement of Mitigation. The Executive shall not be required to
mitigate damages or the amount of any payment to the Executive provided for
under this Plan by seeking other employment or otherwise, nor shall the amount
of any payment provided for under this Plan be reduced by any compensation
earned by the Executive as a result of employment by another employer after a
Covered Termination.

12



--------------------------------------------------------------------------------



18.    Headings. The headings in this Plan are for convenience of reference and
shall not be given substantive effect.
19.    Withholding. The HDI Group shall be entitled to withhold from amounts to
be paid to the Executive hereunder any federal, state or local withholding or
other taxes or charges which it is from time to time required to withhold;
provided that the amount so withheld shall not exceed the minimum amount
required to be withheld by law. In addition, if prior to the date of payment of
the benefits hereunder, the Federal Insurance Contributions Act (FICA) tax
imposed under Code Sections 3101, 3121(a) and 3121(v)(2), where applicable,
becomes due, the HDI Group may provide for an immediate payment of the amount
needed to pay the Executive’s portion of such tax (plus an amount equal to the
income taxes that will be due on such amount) and the Executive’s remaining
benefits under this Plan shall be reduced accordingly.
20.    Successors. This Plan shall be binding upon, inure to the benefit of and
be enforceable by the HDI Group and the Executive and their respective heirs,
legal representatives, successors and assigns. If the HDI Group or any member of
the HDI Group shall be merged into or consolidated with another entity, the
provisions of this Plan shall be binding upon and inure to the benefit of the
entity surviving such merger or resulting from such consolidation.
21.    Severability. Any provision of this Plan which is held to be
unenforceable or invalid in any respect in any jurisdiction shall be ineffective
in such jurisdiction to the extent that it is unenforceable or invalid without
affecting the remaining provisions hereof, which shall continue in full force
and effect. The unenforceability or invalidity of a provision of this Plan in
one jurisdiction shall not invalidate or render unenforceable such provision in
any other jurisdiction.
22.    Nonassignment. The Severance Benefits under this Plan may not be sold,
assigned, transferred, pledged, anticipated, mortgaged, or otherwise encumbered,
transferred, hypothecated, or conveyed in advance of actual receipt of the
Severance Benefits, if any, or any part thereof by the Executive.































13



--------------------------------------------------------------------------------














































14

